Adams, Judge
delivered the opinion of the court.
In this case the indictment was demurred to, and the demurrer was sustained, but no final judgment was rendered on the demurrer in favor of the defendant. Instead of rendering final judgment, the Court ordered the defendant to stand in custody for the further action of the grand jury. There being no final judgment the appeal must be dismissed. (See State of Mo., vs. Gregory, 38 Mo., 501; 2 W. S., 1114, § 14.)
Appeal dismissed,
the other judges concur.